Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over LORENTE et al (A framework for modelling the biomechanical behavior of the human liver during breathing in real time using machine learning).
 	As per claim 1, Lorente teaches the claimed “machine learning device” comprising: “a generation unit generating a first shape model representing a shape of an object before deformation and a second shape model representing a shape of the object after the deformation based on measurement data before and after the deformation” (Lorente, 2.1.1. Biomechanical modelling of the liver using FEM); and “to configure Lorente’s system as claimed by using the machine learning methods for modelling the biomechanical behavior of the human liver during the breathing process (Lorente, Abstract).  The motivation is for development of some real-time software capable
of simulating the human liver deformation during the breathing process during clinical interventions.

 	Claim 2 adds into claim 1 “wherein, when the generation unit generates a third shape model with a change in positions of vertexes, which are elements of the first shape model, and a fourth shape model with a change in positions of vertexes, which are elements of the second shape model, the learning unit also learns a feature amount including a difference value between each micro region and another micro region that constitute the third shape model, and a relation providing a displacement from the each micro region of the third shape model to each corresponding micro region of the fourth shape model” (Lorente, page 346, column 1, “External displacement applied to the liver to      which the node belonged. This variable could take ten different values, from an initial displacement of 1.5 mm to a final displacement of 15 mm in steps of 1.5 mm”).

	Claim 3 adds into claim 1 “wherein the feature amount is defined by at least one of coordinates giving each micro region, a gradient or a normal vector defining each micro region, a curvature defining each micro region, Voronoi area of each micro region, a shrinkage ratio of each micro region, and a deviation amount between each micro region and a corresponding region of an average shape model” (Lorente, page 346, column 1, “coordinate giving each micro region - dx, dy, dz: Displacement of the node in the 3D space, obtained using FEM”).

	Claim 4 adds into claim 1 “wherein the difference value giving the feature amount is calculated with the micro regions of at least 5% of total micro regions constituting the first shape model” (Lorente, figure 2, “each external displacement was applied to the 10% of top nodes from the surface of each liver mesh, oriented in the frontal plane;” page 346, column 2, “since the main objective of this work was to prove that accurate ML models could be constructed using data from FEM based simulations of the breathing process, the simplistic boundary conditions used in this work provided enough information to do this”).

	Claim 5 adds into claim 1 or claim 2 “wherein the learning unit learns the relation by using a kernel regression model” (Lorente, 2.2.3. Decision tree – a non-parametric method (i.e., a kernel regression model) widely used for classification and regression problems).

	Claim 6 adds into claim 1 or claim 2 “wherein the measurement data before and after the deformation is medical image data” (Lorente, Abstract and 2.1.2. Labelled data set).

	Claim 7 adds into claim 6 “wherein the deformation is deaerated deformation of a lung, medical image data of a lung of a patient having treated pneumothorax is used as the measurement data before the deformation due to deaeration, and medical image data of the lung of the patient before treatment of pneumothorax is used as the measurement data after the deformation due to deaeration” which is analogous to Lorente’s study of behavior of the human liver (under different external displacements that recreated the liver compression during breathing) in which the lung of a patient having treated pneumothorax can be modelled as a meshed lung model with measuring of the vertex displacements.

	Claim 8 adds into claim 6 “wherein the deformation includes deformation of an organ or movement of a position of an organ due to breathing, time variation, or differences in specimens” (Lorente, 2.1.2. Labelled data set - The main goal of this work was to predict the behavior of the human liver under different external displacements that recreated the liver compression during breathing).

	Claim 9 adds into claim 1 “wherein the first shape model and the second shape model are three-dimensional vertex models” (Lorente, Figure 2 and 2.1.2. Labelled data set).

	Claims 10, 11, 13, 14 claim a program and a device based on the method of claims 1-9; therefore, they are rejected under a similar rationale.

	Claim 12 is similar to claim 2 and adds into claim 11 “estimates a displacement of a feature amount corresponding to each micro region by interpolating a relation stored in the learned model” which is well known to use the interpolation to estimate the motions, or displacements, of elements on the deformable object according to the characteristic of the human organ (e.g., liver, lung, …) (see Lorente, 2.1.2. Labelled data set – “disp: External displacement applied to the liver to which the node belonged. This variable could take ten different values, from an initial displacement of 1.5 mm to a final displacement of 15 mm in steps of 1.5 mm”).  The purpose of using interpolation is to reduce the calculations on the process by approximately projecting the paths based on the known information.

	As per claim 15, Lorente teaches the claimed “machine learning device” comprising: “a generation unit generating shape models representing individual shapes of a first object and an average shape model based on a plurality of measurement data items of the first object” (Lorente, 2.1.1. Biomechanical modelling of the liver using FEM – “Eight ex-vivo human livers from anonymous donors (discarded for transplantation) were used in this research”); and “a learning unit learning a distribution of a feature amount including a difference value between each micro region constituting the shape model representing the individual shape and each corresponding micro region of the average shape model” (Lorente, 2.1.2. Labelled data set and 2.2. Regression models – building a regression model for learning a distribution of a feature amount including a difference value; 2.2.4. Random forest - A RF regressor is a tree-based ensemble learning method, which builds several DT models independently and then averages their individual predictions to compute a final prediction), and “a relation between a distribution of the difference value and a region where a second object having a constraint relation with the first object exists” (Lorente, 2.1 Data Collection – diaphragm as the claimed second object adjacent or connected to the human lever).

 	Claim 16 adds into claim 15 “wherein the constraint relation includes a relation in which the second object is adjacent to or connected to the first object” (Lorente, 2.1 Data Collection – diaphragm as the claimed second object adjacent or connected to the human lever).

 	Claim 17 claim a program based on the device of claims 15-16; therefore, it is rejected under a similar rationale.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed ‘computer program” can be signal representing the codes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616